Citation Nr: 0009928	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain with degenerative joint disease, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than June 11, 
1998, for the assignment of a 60 percent disability rating 
for lumbosacral strain with degenerative joint disease.

3.  Entitlement to an effective date earlier than June 11, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A May 1998 rating decision denied a 
disability rating in excess of 10 percent for the veteran's 
service-connected back condition.  A January 1999 
supplemental statement of the case thereafter assigned a 60 
percent disability rating for the veteran's back condition, 
effective from June 11, 1998.  An April 1999 rating decision, 
in pertinent part, granted TDIU as of June 11, 1998.  


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran is currently receiving the maximum rating 
provided for his service-connected back condition. 

3.  The veteran does not have ankylosis of the lumbar spine 
or residuals of fractured vertebra with cord involvement.

4.  On February 20, 1998, the veteran filed a claim for an 
increased rating for his service-connected back condition.

5.  In the year prior to February 20, 1998, there is no 
evidence of objective findings as to the severity of the 
veteran's back condition. 

6.  As of June 11, 1998, the evidence showed that the veteran 
had met the criteria for a 60 percent disability rating for 
his back condition. 

7.  On February 24, 1999, the veteran filed a claim for 
unemployability due to his back condition. 

8.  As of June 11, 1998, the evidence showed that the 
veteran's back condition was of such severity as to render 
him unemployable. 


CONCLUSIONS OF LAW

1.  The veteran's claims are well grounded, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 60 
percent for lumbosacral strain with degenerative joint 
disease are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, and 4.71a, 
Diagnostic Code 5295-5293 (1999).

3.  There is no legal entitlement to an effective date 
earlier than June 11, 1998, for the assignment of a 60 
percent evaluation for the veteran's back condition.  
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(o) (1999).

4.  There is no legal entitlement to an effective date 
earlier than June 11, 1998, for the grant of TDIU.  
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions; reports of VA examinations conducted in 1969, 
1986, and 1998; private medical records and/or statements 
from Phoenix Baptist Hospital, Les Holden, D.C., William 
Devine, D.O., and Dr. Ring; and VA medical records for 
outpatient treatment in 1997 and 1998.  The evidence 
pertinent to each issue is discussed below.

A.  Increased rating for back condition

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased symptoms 
from his back disorder; therefore, his claim is well 
grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1998.  There is no indication in the record 
of any private or VA treatment records that the RO failed to 
obtain.  There is sufficient evidence to rate the service-
connected disability fairly.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected back disorder 
since he was last examined.  Accordingly, in the 
circumstances of this case, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's service-connected back disability is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295-5293, at 60 
percent.  The hyphenated diagnostic code in this case 
indicated that lumbosacral strain under Diagnostic Code 5295 
is the service-connected disorder, and intervertebral disc 
syndrome under Diagnostic Code 5293 is a residual condition.  
See 38 C.F.R. § 4.27 (1999). 

Diagnostic Code 5295 provides a maximum 40 percent disability 
rating for lumbosacral strain where there is listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Diagnostic Code 5293 provides a maximum 60 percent disability 
rating for intervertebral disc syndrome that is pronounced 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc.

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria.  Neither Diagnostic Code 
5295 for lumbosacral strain nor Diagnostic Code 5293 for 
intervertebral disc syndrome provides a disability rating 
higher than 60 percent.  Therefore, consideration will be 
given to other potentially applicable diagnostic codes that 
provide for a rating in excess of 60 percent for back 
disorders.

Diagnostic Code 5285 pertains to residuals of fractured 
vertebrae.  A 100 percent disability rating is assigned when 
there is spinal cord involvement, or when the individual is 
bedridden or requires long leg braces.  However, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5285 is not warranted.  The medical 
evidence does not show that the veteran fractured any lumbar 
vertebrae during service.

Diagnostic Code 5286 provides a 100 percent disability rating 
for complete bony fixation (ankylosis) of the lumbar spine 
when the ankylosis is at an unfavorable angle, with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other major joint involvement 
(Bechterew type).  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  However, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5286 is also not warranted.  There is 
no medical evidence showing that the veteran has ankylosis of 
the lumbar spine, as opposed to limitation of motion.

The Board must also consider the extent of functional loss.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  There is 
no doubt that the veteran has marked functional impairment as 
a result of his back disorder.  However, regulations 
concerning functional loss are not applicable where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  See VAOPGCPREC 36-97 (holding that consideration 
must be given to the extent of disability under 38 C.F.R. 
§§ 4.40 and 4.45 "when a veteran has received less than the 
maximum evaluation" under Diagnostic Code 5293); see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, an increased 
disability rating based on functional loss is not available 
in this case.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected back condition.  The regulations 
establish disability ratings that are intended to compensate 
a veteran for average impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 1991).  
There is no doubt that the veteran has symptomatology 
indicative of a severe lumbar spine disability such as marked 
limitation of motion, pain, and functional loss.  Although 
the Board sympathizes with the veteran's difficulties due to 
his lumbar spine disorder, the Board is constrained to abide 
by VA regulations.  The Secretary has determined that the 
maximum disability rating for intervertebral disc syndrome is 
60 percent, and this evaluation encompasses a level of 
compensation for persistent and severe symptoms due to this 
disorder, any functional loss that would result from this 
disorder, and for any impairment in earning capacity due to 
these symptoms and functional loss.  Without ankylosis of the 
lumbar spine or fractured vertebra with cord involvement, he 
simply is not entitled to a schedular disability rating 
higher than 60 percent.  The veteran does not meet these 
criteria, and there is no reasonable doubt on this matter 
that could be resolved in his favor. 

B.  Earlier effective date for 60 percent
evaluation of the veteran's back condition

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation provides that the 
effective date of an evaluation and an award of compensation 
based on an original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (1999).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).  With a claim for an 
increased rating, the earliest possible effective date of the 
award is the "date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date."  38 C.F.R. 
§ 3.400(o)(2) (1999).  Otherwise, the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1999).

When the veteran filed his claim in February 1998, it was a 
claim for an increase.  He had been service-connected for his 
back condition since 1985, and the last decision as to the 
appropriate disability rating for this condition was rendered 
by the Board in 1987.  The veteran has not alleged that there 
was any clear and unmistakable error in an earlier decision, 
and those decisions are final. 

There is no doubt that the veteran filed a claim for an 
increase on February 20, 1998.  The pertinent issue is 
whether the claim for an increase preceded or followed the 
date as of which it was factually ascertainable that there 
had been an increase in disability.  In this case, when the 
veteran filed his claim in February 1998, there remained a 
lack of evidence confirming an increase in disability.  VA 
records for outpatient treatment in 1997 and 1998 showed 
treatment for complaints of chronic back pain, without any 
objective findings.  In order for an effective date earlier 
than the date of claim to be assigned, the evidence within 
the year prior to that claim must show that the disability 
had increased in severity and warranted a higher rating.  
There is no basis in this case from which the Board could 
conclude that an increase in disability had occurred within 
the year before receipt of the veteran's claim.

Moreover, VA examination in April 1998 showed minimal 
objective findings.  As of that examination, the veteran's 
gait was normal.  It was not until October 1998 that the 
veteran submitted evidence showing worsening of his back 
condition.  That evidence, a treatment note from Dr. Ring 
dated June 11, 1998, indicated that the veteran was having 
increasing problems, using a cane to ambulate, had marked 
limitation of motion, and was unable to bend, stretch, or 
lift.  Although the claim for an increase was received in 
February 1998, objective evidence showing an increase in 
disability was not shown until June 11, 1998. 

The veteran argues that he is entitled to an earlier 
effective date because his back condition became 
significantly disabling to him in 1992-93.  Even if the 
medical evidence from 1992-93 did show increased disability, 
such facts do not warrant assignment of an earlier effective 
date.  It is undisputed that he did not file a claim for an 
increase between the Board's decision in 1987 and the 
February 1998 claim.  Therefore, he did not file a claim for 
an increase within a year of receiving such treatment in 
1992-93, and those records cannot be used to assign an 
earlier effective date.  In other words, regardless of the 
severity of the veteran's back condition prior to 1998, he 
could not, by law, receive an effective date any earlier than 
one year prior to the date of receipt of his claim if there 
were evidence showing an increase in disability within that 
one-year period.  In this case, as discussed above, it was 
not factually ascertainable that his back condition had 
increased in severity until he sought treatment from Dr. Ring 
on June 11, 1998.  The lack of objective findings in the VA 
records concerning treatment in the year prior to his claim 
for an increase preponderates against a conclusion that he 
had increased disability.

Since the facts in this case do not show increased disability 
until June 11, 1998, the Board concludes that an earlier 
effective date is not warranted under VA regulations 
governing effective dates for awards based on a claim for an 
increase.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(o) (1999).  

C.  Earlier effective date for the grant of TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, and 
4.16(a) (1999).  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a) and 4.19 (1999).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (1999).  

A claim for a total disability rating based upon individual 
unemployability presupposes that the rating for the service-
connected condition is less than 100 percent and that the 
claimant only asks for TDIU because of "subjective" factors 
that the "objective" rating does not consider.  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  For a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor that 
takes his case outside the norm, with respect to a similar 
level of disability under the rating schedule.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether or not the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Beaty 
v. Brown, 6 Vet. App. 532, 538 (1994).

The RO received the veteran's claim for TDIU on February 24, 
1999.  There were no allegations in the claims file prior to 
that date asserting unemployability due to his back 
condition.

As discussed above, regardless of the veteran's employability 
status as of 1992-93, the earliest possible effective date 
would be one year prior to receipt of his claim.  38 C.F.R. 
§ 3.400(o)(2) (1999).  In this case, the RO concluded that 
the veteran was unemployable as of June 11, 1998, which was 
the date the evidence showed increased disability.  The 
evidence in the year before receipt of the veteran's claim 
does not provide a basis for concluding that he was 
unemployable prior to June 11, 1998.  As indicated above, the 
April 1998 VA examination failed to show a severe level of 
symptoms and functional loss, and the VA outpatient treatment 
records contained no objective findings. 

It was only upon assignment of the 60 percent disability 
rating for his back condition that the veteran qualified for 
consideration of a schedular award of TDIU.  Prior to 
assignment of the 60 percent disability rating as of June 11, 
1998, he did not meet the schedular criteria for assignment 
of TDIU.  There was no evidence of exceptional or unusual 
disability.  The veteran has not required frequent periods of 
hospitalization for his back disorder, and it does not appear 
that he sought outpatient treatment on a frequent basis prior 
to June 11, 1998.  Accordingly, the Board concludes that an 
earlier effective date is not warranted under VA regulations 
governing effective dates for awards based on a claim for an 
increase.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(o) (1999).  


ORDER

Entitlement to a disability rating in excess of 60 percent 
for lumbosacral strain with degenerative joint disease is 
denied.

Entitlement to an effective date earlier than June 11, 1998, 
for the assignment of a 60 percent disability rating for 
lumbosacral strain with degenerative joint disease, is 
denied.

Entitlement to an effective date earlier than June 11, 1998, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

